Citation Nr: 1205485	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-28 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to a compensable evaluation for hypertension with renal insufficiency.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2010, the Board remanded this matter for additional development.

The issues of service connection for bilateral knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

The Veteran's hypertension with renal insufficiency has been shown to require medication for control of hypertension and has been manifested by mildly elevated creatinine levels.  The evidence of record does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, for hypertension with renal insufficiency have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.104, 4.115a, 4.115b, Diagnostic Code 7101 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO's January 2005 and June 2008 letters advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination for hypertension is not warranted as the Veteran's VA treatment records noted multiple blood pressure readings, which are sufficient to determine his predominant blood pressure reading.  As for his renal insufficiency, a VA genitourinary examination was conducted in November 2010 by a VA examiner that had reviewed the Veteran's claims folder.  The VA examiner noted that the Veteran denied having any genitourinary complaints, and that the Veteran refused to undergo a complete genitourinary examination.  The Veteran's choice not to undergo a genitourinary examination has rendered any further efforts unwarranted.  38 C.F.R. § 3.159(c)(1)(i) and (ii).  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
  
There is no indication that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The July 2010 VA genitourinary examination was scheduled pursuant to the Board's February 2010 remand.  Given this action, the RO has complied with the Board's February 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Wood, 1 Vet. App. at 190.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran is seeking a compensable evaluation for his service-connected hypertension with renal insufficiency.  

The RO assigned the Veteran's hypertension with renal insufficiency a noncompensable initial evaluation pursuant to Diagnostic Code 7101, used in rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more; or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104.

The evidence of record shows that the Veteran's hypertension has a history of diastolic pressure in excess of 100 and now requires continuous medication for its control.  A January 2008 treatment report listed the Veteran's blood pressure as 144/88 and 134/84.  The report concluded with a diagnosis of essential hypertension, and indicated that the Veteran had been taking medications, aspirin and Zestril, for this condition.

At no point since the Veteran filed for an increased evaluation has his service-connected hypertension with renal insufficiency been manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  

A September 2008 VA examination for diabetes mellitus noted that the Veteran had elevated creatinine levels which were slightly higher than normal on March 2008, as well as elevated creatinine levels on tests in August 2003 and September 2005.  The VA examiner noted that these findings are indicative of mild chronic renal insufficiency related to the Veteran's hypertension.  

In July 2010, a VA examination for genitourinary disorders was conducted.  The examination report noted that the Veteran denied having any genitourinary problems, and denied having filed a claim for a genitourinary disability.  He specifically denied having had or having received any treatment for any urinary tract infections, kidney disease, benign prostatic hyperplasia, or erectile dysfunction.  The Veteran also declined to undergo a complete genitourinary examination.  The report concluded with a diagnosis of no genitourinary disability found.  

While the Veteran is shown to have elevated creatinine readings which are indicative of mild chronic renal insufficiency, these laboratory findings, standing alone, do not warrant a separate or increased disability rating under any rating provisions relating to genitourinary system.  See 38 C.F.R. § 4.115, a, b; Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, an increased evaluation of 10 percent, but no higher, is warranted for hypertension with renal insufficiency.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular criteria reasonably describe the Veteran's disability level and symptomatology of the Veteran's hypertension with renal insufficiency.  The Veteran's hypertension has been shown to require medication for its control.  The evidence does not show diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more.  Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  Moreover, while the Veteran is shown to have laboratory findings of elevated creatinine, no other genitourinary manifestations are shown.  

The criteria for 10 percent rating reasonably describe the Veteran's service-connected hypertension disability level and symptomatology; a schedular evaluation is adequate; and no referral for extraschedular evaluation is required.  
Thun, 22 Vet. App. at 115.  


ORDER

An evaluation of 10 percent, but no more, for hypertension with renal insufficiency is granted.


REMAND

The Veteran is seeking service connection for right and left knee disabilities.  The Veteran contends that he was treated for bilateral knee disabilities during service, and that these conditions have continued ever since.

The Veteran's service treatment records show injuries to the right and left knees.  

Pursuant to the Board's February 2010 remand, a VA examination for joints was conducted in July 2010, to which an addendum was added in November 2011.  The July 2010 VA examination report concluded with a diagnosis of bilateral knee strain.  In the November 2011 addendum, the VA examiner opined that the Veteran's current bilateral knee disabilities were not related to his military service.  In support of this opinion, the VA examiner summarized the Veteran's inservice treatment for right and left knee disabilities.  The VA examiner then stated as the rationale, "[l]iterature does support the development of changes to joints related to early trauma, however, recent x-ray no degenerative changes are found."   As the rationale does not appear to be related to the Veteran's currently diagnosed bilateral knee strain, the opinion provided is not adequate.

A new examination is necessary to determine if the Veteran's current bilateral knee disabilities, diagnosed as bilateral knee strain, are related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.   Request that the Veteran identify all VA and non-VA medical providers who have treated him for his right and left knee disabilities since February 2008.  Procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  If any records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his current right and left knee disabilities, diagnosed as bilateral knee strain.  
Following a review of the claims file, and with consideration of the Veteran's statements as to observable symptoms, the examiner is to provide an opinion as to whether it is at least as likely as not that any current right and left knee disabilities were caused or aggravated by his military service.  A complete rationale is required for all opinions.

If the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the Veteran does not report for the scheduled examination, documentation must be placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, readjudicate the issues on appeal, including consideration of all evidence received since the December 2011 supplemental statement of the case.  

If either issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


